Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Spec page 1  parent case paragraph required 
Claim(s) 1-3  is/are rejected, under 35 U.S.C. 103 as obvious over  Wang  2009/ 0264011
Note   tabs 31 of cable 3   uninsulated conductors  with flattened part  on pad  212 read as first  front part  and     angled part  read as second front end  and  with  angle greater than 90 degrees .    Obvious to include the pcb  21  in a housing as is standard     Claims  2  3   note  planar  tab portions at 31   joined at a straight line 
Claim  4  5    is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang  9219333
. Wang  figures  2  3  has housing   pcb and cable attached to the pcb  and a housing with lateral side recesses  340 for springs  of a pull tab   Claim 4 vertical separation  would have been obvious design  matter  and claim 5 use does not define over the reference
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE  TC  Patel  571  272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832